DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communication filed 9-28-22.
Claims 1-3, 6, 7, 9, 11, 13, 14, 17-27, 30, 32, 34, 38-41 are pending in the instant application.

Election/Restrictions
Applicant's election with traverse of Group I, Formula IIb, claims 1-3, 6, 7, 9, 11, 13, 14, 17-22, and 34, in the reply filed on 9-28-22 is acknowledged.  The traversal is on the ground(s) that some of the claims would be subject to rejoinder upon allowance of claim 34, and other claims might also be rejoined during prosecution.  This is not found persuasive because rejoinder is possible when the restricted claims have all of the limitations of an allowable claim.
The requirement is still deemed proper and is therefore made FINAL.
Claims 23-27, 30, 32, 38-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9-28-22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6, 7, 9, 11, 13, 14, 17-22 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holtze et al (US 2010/0105112), Chittofrati et al (EP 0818489) and Tohzuka et al (USPN 5,227, 516).
	The claims are drawn to compositions comprising surfactants comprising a formula selected from IIa-IIj, IV-VII.
Holtze et al (US 2010/0105112) teach fluorosurfactants comprising fluorophilic components optionally comprising perfluoropolyether and a hydrophilic component optionally comprising ethylene oxide, propylene oxide and/or polyoxybutane, or polymers thereof.  Holtze teaches fluorosurfactants optionally including the formulae IV-VII, where X optionally comprises a covalent bond or a linking group, a perfluoropolyether optionally comprising repeating units of (CnFmO)x-, a hydrophilic component optionally comprising (CnH2nO)x-, and which surfactant composition optionally further comprises an alkyl block (see esp. ¶¶ 0004-0010, 0042, 0045-0046, 0056-0065, 0071, 0072, 0075-0077, 0145, 0146, claims 3, 6, 18, 26, 42, 106).
Chittofrati et al (EP 0818489) (See IDS filed 11-21-18) teach surfactants comprising perfluoropolyethers comprising polymer chains at their termini, and optionally further comprising copolymers of tetrafluoroethylene, perfluoromethylvinylethers, and fluorinated monomers (see esp. the Abstract, pages 2-6, claims 1-4, 11).
Tohzuka et al (USPN 5,227, 516) teach surfactant compositions comprising fluorine containing polyethers in formulae linear groups comprising perfluoroalkyl polyether groups and polyalkylene glycol groups.  Tohzuka teaches nonionic surfactants compatible with perfluoroalkyl polyethers (see entire document).
It would have been obvious to design and optimize the surfactants as instantly claimed because the prior art had taught the components of the instantly claimed fluorosurfactants, including but not limited to perfluoropolyether optionally comprising repeating units of (CnFmO)x-, a hydrophilic component optionally comprising (CnH2nO)x-, and optionally further comprising alkyl blocks, as illustrated in the combined teachings of Holtze, Chittofrati and Tohzuka.  One would have been motivated to provide the surfactants as instantly claimed in order to provide protective effectiveness, optimal viscosity and reduced friction in their applications.
For these reasons, the instant invention would have been obvious to one of ordinary skill in the art at the time of filing.

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
11-28-22
/JANE J ZARA/Primary Examiner, Art Unit 1635